Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 1 of 9 Pageid#: 465




                          
                          
                          
                          
                          
                      (;+,%,7(
                          
                          
                          
                          
                          
                          
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 2 of 9 Pageid#: 466
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 3 of 9 Pageid#: 467
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 4 of 9 Pageid#: 468
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 5 of 9 Pageid#: 469
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 6 of 9 Pageid#: 470
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 7 of 9 Pageid#: 471
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 8 of 9 Pageid#: 472
Case 3:20-mc-00003-GEC Document 4-2 Filed 02/05/20 Page 9 of 9 Pageid#: 473
